Per Curiam:
The verdict of the jury establishes the negligence of the defendant and the absence of contributory negligence of the plaintiff. The only substantial question remaining is the measure of damages. That was a question for the jury, to which it was correctly submitted. The evidence of the defendant, received under objections, had such a bearing on the value of the decedent’s life to his family, and of his probable care for its preservation, as to be considered by the jury.
Judgment affirmed.